 1 Joel L. McNabney (admitted pro hac vice)
   CLYDE & CO US LLP
 2 1221 Brickell Avenue, Suite 1600
 3 Miami, Florida 33131
   Phone: (305) 446-2646
 4 Fax: (305) 441-2374
   joel.mcnabney@clydeco.us.
 5
   Jasmina Richter/Bar No. 024180
 6 SANDERS & PARKS, P.C.
   3030 North Third Street, Suite 1300
 7 Phoenix, AZ 85012-3099
 8 Direct Phone: (602) 532-5779
   Direct Fax: (602) 230-5035
 9 jasmina.richter@sandersparks.com
10 Attorneys for Plaintiff James River Insurance Company
11
                            UNITED STATES DISTRICT COURT
12
13                           FOR THE DISTRICT OF ARIZONA

14 James River Insurance Company,                  Case No.: CV-20-1052-PHX-DGC
15
                       Plaintiff,                  PLAINTIFF’S RESPONSE TO
16                                                 DEFENDANTS’ MOTION TO
   v.                                              DISMISS AND ALTERNATIVE
17                                                 MOTION FOR SUBSTITUTION
   Phillip E. Gear, M.D.; Just for Kids, P.L.C.    OF DEFENDANTS
18
                       Defendants.
19
20         Plaintiff, JAMES RIVER INSURANCE COMPANY (“James River”), responds to
21 Defendants’, PHILLIP E. GEAR, M.D. and JUST FOR KIDS, P.L.C. (together,
22 “Defendants”), motion to dismiss or, in the alternative, motion to substitute parties (D.E.
23 15). Defendants have agreed to be bound by the outcome of this coverage action.
24 Accordingly, as it pertains to the motion to dismiss, James River does not oppose the
25 dismissal of Defendants from this action, without prejudice. As it pertains to the motion
26 to substitute parties, James River submits the motion is moot, as Wendee Thompson,
27 Mildred Salter, and Joseph Thompson have moved to intervene, which James River does
28 not oppose.
1
2          RESPECTFULLY SUBMITTED this 17th day of September, 2020.
3
                                            /s/JOEL MCNABNEY
4                                           JOEL L. MCNABNEY (admitted pro hac vice)
                                            Florida Bar No. 106507
5
                                            joel.mcnabney@clydeco.us
6
                                            Clyde & Co US LLP
7                                           1221 Brickell Avenue
8                                           Suite 1600
                                            Miami, Florida 33131
9                                           T: 305.446.2646
10
                                            and
11
12                                          Jasmina Richter/Bar No. 024180
                                            SANDERS & PARKS, P.C.
13                                          3030 North Third Street, Suite 1300
                                            Phoenix, AZ 85012-3099
14                                          Direct Phone: (602) 532-5779
                                            jasmina.richter@sandersparks.com
15
                                            Attorneys for Plaintiff James River
16                                          Insurance Company
17
                               CERTIFICATE OF SERVICE
18
           I HEREBY CERTIFY that a true and correct copy of the foregoing was served via
19
     CM/ECF on this 17th day of September, 2020 on all counsel or parties of record on the
20
     Service List below.
21                                          /s/JOEL MCNABNEY
22                                          JOEL L. MCNABNEY
23
24
25
26
27
28




                                             -2-
 1                                    SERVICE LIST
 2 Kevin C. Barret, Esquire
 3 Email: kbarrett@barrettmatura.com
   Barrett & Matura, P.C.
 4 8925 E. Pima Center Parkway
   Suite 215
 5
   Scottsdale, AZ 85258
 6 Telephone: (602) 792-5705
   Facsimile: (602) 792-5710
 7 Attorneys for Defendants Phillip E.
 8 Gear, M.D. and Just for Kids, P.L.C.
 9 John A. Michaels, Esquire
10 Email: jam@bmsslaw.com
   David S. Shughart, Esquire
11 Email: dshughart@bmsslaw.com
12 Beale, Michaels, Slack & Shughart
   7012 North 18th Street
13 Phoenix, Arizona 85020
14 Telephone: (602) 285-1444
   Attorneys for Intervenors Wendee Thompson,
15 Mildred Salter, and Joseph Thompson
16
17
18
19
20
21
22
23
24
25
26
27
28




                                          -3-
